Citation Nr: 0427705	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-20 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active duty for training from October 1988 to 
February 1989, and active military service from April 1989 to 
January 1992.  

In a June 2001 decision, the Board denied the veteran's claim 
for service-connection for tinnitus.  The veteran sought to 
reopen his claim in September 2001.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 2002 rating decision.  
In that decision, the RO declined to reopen the veteran's 
claim for service connection for tinnitus on the basis that 
evidence relating the disability to service had not been 
received.  The veteran filed a notice of disagreement (NOD) 
in May 2003, and the RO issued a statement of the case (SOC) 
also in May 2003.  Later that same month, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).  

In June 2004, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  

The Board's decision on the petition to reopen is set forth 
below.  The claim for service connection for tinnitus, on the 
merits, is addressed in the remand following the decision; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.  

2.  In a June 2001 decision, the Board denied the veteran's 
claim for service connection for tinnitus.  

3.  The additional evidence associated with the claims file 
since the June 2001 Board denial does, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for VA 
disability benefits.  


CONCLUSIONS OF LAW

1.  The June 2001 Board denial of service connection for 
tinnitus is final.  38 U.S.C.A. §§ 7104(a) (West 2002); 
38 C.F.R. § 20.1100 (2003).  

2.  Since the June 2001 denial, the requirements for 
reopening the veteran's claim of service connection for 
tinnitus have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen, all notification and development action 
needed to render a fair decision on this claim has been 
accomplished.  

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

As indicated above, the veteran's claim for service 
connection for tinnitus previously was considered and denied.  
In a June 2001 decision, the Board denied the veteran's claim 
on the basis that the evidence failed to show that the 
disorder was related to his scarred eardrums or otherwise to 
service.  In this respect, the Board decision noted that the 
veteran had not reported tinnitus at his June 1991 
audiometric testing or during his January 1992 separation 
examination.  

Because the veteran did not appeal the Board's decision, and 
no other exception to finality applies, the June 2001 
decision is final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.  The veteran sought to reopen his claim in 
September 2001.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the June 2001 
Board decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

At the time of the June 2001 Board decision, the pertinent 
evidence of record reflected both Army active duty and 
reserve medical records, an April 1992 report of VA 
audiometric testing, a November 1993 hearing transcript, and 
various VA and non-VA clinical records and reports of 
examination.  In particular, the veteran's service-related 
medical records did not reflect a report by the veteran, or a 
diagnosis by a medical doctor, of tinnitus.  The April 1992 
VA audiology examination did reflect the veteran's report of 
periodic, high-pitched tinnitus on the right.  During his 
November 1993 RO hearing, the veteran testified that as a 
result of his assignment to an artillery unit in service, he 
was exposed to hazardous noise which resulted in his scarred 
eardrums; according to the veteran, this, turn led to hearing 
loss and tinnitus.  He also testified that his hearing 
protection in service had been inadequate.  

Evidence added to the record since the Board's June 2001 
decision includes medical records and reports associated with 
the veteran's disabilities, other than tinnitus; copies of 
service and Army reserve medical records; a May 1988 
Allegheny General Hospital prescription form; VA clinical 
records; an April 1995 report of VA audiogram; reports of VA 
examination in October 2001, April 2002, June 2002, and 
October 2002; an October 2002 private audiogram; a June 2003 
report of VA examination; and a June 2004 videoconference 
hearing transcript.  

The Board notes that many of the service and post-service 
records received since the June 2001 Board decision are 
duplicative of medical records previously considered.  With 
respect to the remaining evidence, i.e., additional service 
records, private records, and VA clinical records and reports 
of examination, although many of these records received are 
"new" in the sense that these particular records were not 
previously considered, much of the evidence is not relevant 
to the issue of tinnitus, or is cumulative of evidence 
previously of record.  

However, a March 1995 VA ear, nose, and throat (ENT) clinic 
record reflects the veteran's reported history of "Noise 
Exposure - Artillery."  The veteran was also noted as being 
positive for "pulsatile tinnitus."  The Board finds that 
this evidence submitted after the June 2001 final adverse 
decision as outlined above is new, in that it has not been 
previously considered by agency decision makers, and is not 
cumulative or duplicative of evidence previously considered.  
It is also material, in that when this evidence is considered 
collectively with the previous evidence of record, it 
suggests a possible nexus between tinnitus and the veteran's 
period of service-which was not shown at the time of the 
prior denial.  Hence, the evidence is so significant that it 
must be considered to fairly decide the merits of this claim.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
tinnitus have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of service connection for 
tinnitus, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for tinnitus, is reopened, the claim must be 
considered on a de novo basis.  However, to ensure that the 
veteran's procedural rights are protected insofar as him 
being given adequate notice of the criteria for a grant of 
service connection, and the opportunity to present argument 
and evidence on the underlying question of service 
connection, RO adjudication of the claim in the first 
instance, is indicated.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The Board also finds that additional RO action on the claim 
on appeal is warranted.  

Specifically, in view of the veteran's service history in an 
artillery unit, his credible complaints regarding the lack of 
proper hearing protection, and the clinical finding of 
tinnitus in April 1992, four months following his separation 
from active service, the Board finds that a medical 
examination and opinion addressing the etiology of any 
current tinnitus would be helpful in resolving the claim for 
service connection for tinnitus, on the merits.  See 
38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo a VA 
examination by an otolaryngologist (ear, nose and throat 
specialist).  The veteran is advised that, in keeping with 
VA's duty to assist, the purpose of the requested examination 
is to obtain information or evidence that may be dispositive 
of the claim for tinnitus.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  Hence, failure to report to any such 
scheduled examination, will result in denial of the claim.  
See 38 C.F.R. § 3.655(b) (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim for 
service connection for tinnitus.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for tinnitus.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claim for 
service connection for tinnitus.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination by an otolaryngologist (ear, 
nose and throat specialist).  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate testing 
should be conducted and all clinical 
findings should be reported in detail.  
The examiner should clearly indicate 
whether the veteran has recurrent 
tinnitus in his right and/or left ear.  

With respect to any unilateral or 
bilateral tinnitus diagnosed, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not  (i.e., there is at least a 50 
percent probability) that such disability 
is the result of an injury or disease 
incurred in or aggravated during the 
veteran's service, to include claimed 
noise exposure.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran does 
not report for the scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for the 
RO's determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



